638 So. 2d 213 (1994)
Constance HOWARD, Appellant,
v.
STATE of Florida, Appellee.
No. 93-1958.
District Court of Appeal of Florida, Fourth District.
June 29, 1994.
*214 Richard L. Jorandby, Public Defender, and Eric M. Cumfer, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan L. Greenberg, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The state concedes, and we find, that it was error for the trial court to refuse to conduct an inquiry to determine whether, when the state used peremptory challenges to exclude women from the jury, it was acting in an impermissibly discriminatory manner. J.E.B. v. Alabama ex rel. T.B., ___ U.S. ___, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994); Laidler v. State, 627 So. 2d 1263 (Fla. 4th DCA 1993); State v. Neil, 457 So. 2d 481 (Fla. 1984); State v. Johans, 613 So. 2d 1319 (Fla. 1993).
REVERSED AND REMANDED.
WARNER and PARIENTE, JJ., and SMITH, FREDRICKA G., Associate Judge, concur.